NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAQUAN CAI,                                    No.    15-71838

                Petitioner,                     Agency No. A088-321-540

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Xiaquan Cai, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies within Cai’s testimony and between his asylum

application and testimony regarding the date of his wife’s sterilization and the

reason Cai entered the United States, Cai’s admission that he provided false

information to obtain a visa, and a lack of corroborating evidence. See id. at 1048

(adverse credibility determination reasonable under “the totality of

circumstances”). Cai’s explanations do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Cai’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the BIA’s denial of Cai’s CAT claim because

it was based on the same testimony found not credible, and he does not point to

any other record evidence that compels the conclusion that it is more likely than

not he would be tortured if returned to China. See id. at 1157.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.


                                          2                                    15-71838